DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           ROBERT BRELAND,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-537

                              [May 15, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Lawrence Michael Mirman, Judge; L.T. Case Nos.
432015CF001019,     432015CF001021,       432015CF001023        and
432015CF001029.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

GROSS, J.

    We affirm appellant’s convictions arising from no contest pleas in four
separate cases and write to address his claim that his multiple convictions
for leaving the scene of an accident involving property damage violated the
double jeopardy clauses of the state and federal constitutions.

   There is no double jeopardy violation because appellant’s actions
resulted in three separate crashes, seconds apart, at different locations in
and near a parking lot. Each crash was a distinct criminal act, so no
double jeopardy protection was triggered.

   In this case, appellant was charged with one count of leaving the scene
of an accident for each of the three cars that he hit while fleeing from the
police. Section 316.061(1), Florida Statutes, defines the crime of leaving
the scene of an accident, in part, as follows:
      The driver of any vehicle involved in a crash resulting only in
      damage to a vehicle or other property which is driven or
      attended by any person shall immediately stop such vehicle
      at the scene of such crash or as close thereto as possible, and
      shall forthwith return to, and in every event shall remain at,
      the scene of the crash until he or she has fulfilled the
      requirements of s. 316.062.

§ 316.061(1), Fla. Stat. (2018). The statute speaks in terms of “the scene
of such crash” which leads to the conclusion that each crash scene
comprises a discrete unit of prosecution.

    Appellant relies on Yeye v. State, 37 So. 3d 324 (Fla. 4th DCA 2010), to
argue that multiple convictions of leaving the scene of a crash involving
property damage under section 316.061 violate double jeopardy. However,
Yeye is not controlling because it involved one crash into a parked car
which set off a chain reaction involving two other parked cars. Id. at 325.
The state charged the defendant with three separate counts of leaving the
scene of an accident, one count for each car. Id. We ruled that section
316.061(1) “does not reveal an intent on the part of the Florida Legislature
to authorize separate punishments for multiple counts of leaving the scene
of an accident in a situation such as this.” Id. at 326. Holding that Yeye’s
multiple convictions of leaving the scene of an accident violated the
prohibition against double jeopardy, we explained: “[The defendant]’s
single act of driving his car into the three parked cars was a single act.
His decision to leave the scene of the chain reaction accident he caused
constitutes the commission of one crime.” Id.

    Unlike Yeye, this case is not about a single crash causing a multiple
car chain reaction. While fleeing from the police, appellant crashed into
three different cars at three different locations. Similarly, appellant’s
reliance on Hardy v. State, 705 So. 2d 979 (Fla. 4th DCA 1998), and Hoag
v. State, 511 So. 2d 401 (Fla. 5th DCA 1987), is misplaced because both
cases involve a defendant’s failure to stop at one accident scene. As we
wrote in Hardy, the intended “unit of prosecution” under a statute similar
to section 316.061(1) “is not the number of victims, but the number of
accidents.” Hardy, 705 So. 2d at 980.
   Affirmed.

TAYLOR and LEVINE, JJ., concur.

                          *         *        *
   Not final until disposition of timely filed motion for rehearing.

                                    -2-
-3-